CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated March 1, 2011, relating to the financial statements and financial highlights which appears in the December 31, 2010 Annual Report to Shareholders of Wilshire Mutual Funds, which are also incorporated by reference into the Registration Statement.We also consent to the references to us under the heading “Financial Highlights,” “Independent Registered Public Accounting Firm" and "Financial Statements" in such Registration Statement. PricewaterhouseCoopers LLP Philadelphia, Pennsylvania April 29, 2011
